Citation Nr: 0127460	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) pursuant to an order of the United 
States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  The Department of Veterans Affairs (VA) has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the equitable disposition 
of the issue of entitlement to service connection for 
systemic lupus erythematosus.  

2.  The veteran's systemic lupus erythematosus is not 
directly or presumptively related to active service, to 
include any claimed herbicide exposure.


CONCLUSION OF LAW

The veteran's systemic lupus erythematosus was not incurred 
in or aggravated by service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1116(a) 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2001), 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

This matter originally came before the Board on appeal from a 
July 1996 rating decision of the VA Regional Office in 
Hartford, Connecticut (RO) which denied the benefit sought on 
appeal.  In August 1997, the Board remanded the claim to the 
RO for development.  In July 1999, the Board denied service 
connection for systemic lupus erythematosus, claimed as due 
to Agent Orange exposure.  The veteran appealed the denial 
and in January 2001, the Court vacated the Board decision and 
remanded the matter to the Board.

The veteran served in Vietnam and he later developed systemic 
lupus erythematosus that was discovered in 1991, many years 
after service.  He has maintained that his exposure to 
dioxins (Agent Orange) during his tour of duty in Vietnam is 
the cause of his systemic lupus erythematosus.  He has 
indicated and his wife testified at the Board hearing in 
February 1999 that he was informed by a VA doctor that there 
was a great possibility that the systemic lupus erythematosus 
was causally related to exposure to Agent Orange in Vietnam; 
however, the physician would not put it in writing.  In any 
event, the veteran was given the opportunity to submit 
medical evidence to support this aspect of his claim during 
his Board hearing.  While the veteran did not submit any 
additional evidence, the RO forwarded VA outpatient treatment 
records, dating from February 1999 to March 2001, to the 
Board without a waiver of RO review.  The Board has reviewed 
these and notes that they show current treatment for mental 
health problems as well as symptoms of lupus without any 
reference to service or Agent Orange exposure.  In accordance 
with 38 C.F.R. § 20.1304(c), any evidence referred to the 
Board under 38 C.F.R. § 19.37(b) must be referred to the RO 
unless the procedural right is waived or the evidence is 
determined not to be pertinent.  The Board finds this 
evidence is cumulative of evidence already of record as it 
has been clearly established that the veteran currently has 
lupus.  Therefore, the Board does not consider this 
additional evidence pertinent to the critical elements of 
this claim and concludes that referral of the evidence to the 
RO for review pursuant to 38 C.F.R. § 1304(c) is not 
required.  

The Board denied the claim in July 1999 because it found the 
claim not well-grounded.  The Court's Order vacating that 
decision was predicated on the intervening passage of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, among other things, amended 
38 U.S.C.A. § 5107 to eliminate the well-grounded 
requirement.  The Court ordered that the Board readjudicate 
the claim in light of the VCAA.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id. 

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Initially, the Board must address whether the VA has met its 
duty to assist the veteran in light of the new Act.  Given 
that the efforts by the RO to assist the veteran with the 
development of facts pertinent to his claim were thorough and 
consistent with the requirements of the newly enacted 
statutory and regulatory provisions regarding the VA's duty 
to assist him, the Board finds that the veteran's appeal will 
not be adversely affected merely because the RO developed 
this appeal prior to, and did not inform him of, the 
enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board has 
expressly considered whether the claim requires an 
examination or medical opinion, and notes that there is 
considerable evidence of record in addition to a report from 
the veteran's treating VA doctor in 1991.  While the veteran 
has urged that this doctor told him that there was a 
relationship between his systemic lupus erythematosus and 
Agent Orange exposure, the doctor's statement fails to 
indicate such a relationship, the veteran has not submitted 
any competent medical evidence after being given the 
opportunity and the medical evidence of record is sufficient 
to decide the claim.  Specifically, the Board cites to the 
information obtained in connection with the Agent Orange Act, 
through the National Academy of Sciences (NAS), which will be 
discussed at length in this decision.  The Board has 
determined that the evidence of record is sufficient to 
fairly decide the claim, and that obtaining additional 
evidence would unduly burden VA with no benefit flowing to 
the veteran.  It is noted that when the Board relies upon 
evidence developed or obtained after the most recent 
statement of the case or supplement statement of the case, 
the claimant must be provided adequate notice of the Board's 
intentions to use such evidence and be given an opportunity 
to respond.  See Hilkert v. West, 12 Vet. App. 145, 151 
(1999), citing Thurber v. Brown, 5 Vet. App. 119, 122 (1993).  
In the present case, with regard to the NAS study, the 
Secretary's public notice in the Federal Register is a matter 
of public record.  Thus, under 38 U.S.C.A. § 5103A, the Board 
may proceed without additional development.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  The RO 
informed him of the need for such evidence in its Statement 
of the Case and the veteran was further notified of the 
evidence necessary at his Board hearing.  The veteran was 
also requested to provide additional pertinent evidence in a 
March 2001 letter sent from the Board when the case was 
returned from the Court.  Given that the actions by the RO 
and BVA reflect fundamental compliance with the newly enacted 
version of 38 U.S.C.A. § 5103, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. at 394.

II.  Factual Background

As noted previously, the veteran served in Vietnam and was 
the recipient of a Vietnam Service Medal and Vietnam Campaign 
Medal.  His service medical records are entirely negative for 
any evidence pertaining to the veteran's claimed systemic 
lupus erythematosus due to Agent Orange exposure.  On 
separation examination in January 1972, the veteran had no 
pertinent complaints and all pertinent findings were normal.

The veteran's initial claim seeking service connection for 
systemic lupus erythematosus due to Agent Orange exposure was 
received in April 1996.  At that time, the veteran claimed to 
have been exposed to Agent Orange in service.

Of record were numerous VA medical records, the earliest of 
which were dated in February 1991.  These indicated that the 
veteran had been in good health until the previous summer 
when he began to experience joint pain.  Initially, 
rheumatoid arthritis was suspected, but subsequently 
arthritis was ruled out and systemic lupus erythematosus was 
diagnosed.  Records throughout 1991 indicate continued 
treatment for systemic lupus erythematosus, although the 
records are entirely negative for any discussion of Agent 
Orange exposure.

Subsequent to his claim the veteran submitted records from 
The Agent Orange Veteran Payment Program, indicating that he 
had been awarded disability payments from the program.

The veteran also submitted a letter from his treating VA 
physician dated in May 1991.  This letter stated the veteran 
had severe systemic lupus erythematosus and required high 
dose of steroids to remain marginally functional.  The letter 
was negative for any discussion of Agent Orange exposure.

Following the Board's August 1997 remand, the veteran 
submitted copies of his records from the Social Security 
Administration.  These records indicated that an October 1991 
decision by the Social Security Administration had determined 
the veteran to be disabled with a primary diagnosis of severe 
systemic lupus erythematosus with renal involvement.  The 
veteran also submitted numerous medical records along with 
the determination of the Social Security Administration.  
Amongst those records were additional VA medical records, 
spanning from 1992 through 1997, that indicated a continued 
diagnosis of stable systemic lupus erythematosus.  The 
records were entirely negative for any reference to Agent 
Orange exposure.

Also submitted were numerous private medical records 
indicating that the veteran had been treated for joint pain.  
Amongst these records, it was indicated that the veteran had 
been treated by Dr. Arnold, who was formerly working for VA 
but was now associated with the Guilford Internal Medicine 
Group.  The records indicated continued treatment for joint 
pain and for systemic lupus erythematosus, but were entirely 
negative for any reference to Agent Orange exposure.

In February 1999, the veteran and his spouse, accompanied by 
his representative, appeared and presented testimony at a 
hearing before the undersigned Member of the Board.  The 
veteran testified that he had been healthy prior to his 
service in Vietnam and that he was first diagnosed with 
systemic lupus erythematosus in 1990.  (See Transcript, pp. 
3-4).  The veteran reported that the VA physician who first 
diagnosed the disorder was Dr. Arnold.  The veteran initially 
stated that Dr. Arnold had told him that the disorder "could 
have" or "may have" been related to Agent Orange exposure, 
and the veteran later stated the doctor said it "was" related 
to Agent Orange exposure.  (See Transcript, pp. 4-5).  The 
veteran's wife testified that she was present when they spoke 
to Dr. Arnold about this and that Dr. Arnold had stated it 
was a "great possibility" they were related.  (See 
Transcript, p. 5).  The veteran was asked why this was not in 
writing and he indicated that the doctor had said she would 
lose her license if she put it in writing.  The veteran 
indicated that he still was treated by Dr. Arnold in her 
private office since she had left the VA.  (See Transcript, 
p. 6).  The veteran indicated that there were no other 
physicians that he had spoken to about the relationship 
between Agent Orange and his systemic lupus erythematosus.  
(See Transcript, p. 7).  The veteran clearly indicated that 
there was no further documentary evidence to submit that was 
not already of record.  He further testified that there was 
no documentary medical evidence relating his lupus to Agent 
Orange exposure.  (See Transcript, p. 8).  By agreement, the 
record was kept open for 60 days following the hearing to 
provide the veteran an opportunity to submit any additional 
evidence he may obtain to support his claim, but the record 
indicates that no additional evidence was subsequently 
submitted.  A complete transcript of the testimony is of 
record.  Since the hearing, the veteran has continued to 
maintain that his lupus is related to Agent Orange exposure.  
In his appeal to the Court, he stated that all documents were 
associated with the claim yet he urged that the Court contact 
the "Environmental Research Foundation" concerning the 
"potent immune system poison: dioxin."  

As previously noted, in April 2001, the RO forwarded VA 
outpatient treatment records, dating from February 1999 to 
March 2001 to the Board.  These reflect current treatment for 
mental health problems as well as symptoms of lupus without 
any reference to service or Agent Orange exposure.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  A chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309 will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. § 
3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See also 
61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 57,586-57,589 
(1996), 64 FR 59232-43 at 59238-9 (Nov. 2, 1999).  Thus, 
claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute.  38 
U.S.C.A. § 1116(b) (West Supp. 2001). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994);  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The veteran has been diagnosed with lupus, which is not a 
disease that is presumptively associated with Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (2001).  As mentioned 
earlier, according to the Agent Orange Act, NAS was selected 
to review and evaluate the available scientific evidence 
regarding associations between diseases and exposure to 
dioxin and other chemical compounds in herbicides, as an 
independent, nonprofit scientific organization, with 
appropriate expertise, and which was not part of the Federal 
Government.  Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; 
Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 
Stat. 424, 425.

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B) (West Supp. 2001).  Pursuant 
thereto, the Secretary has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents on three occasions: January 4, 1994 (59 FR 341-46), 
August 8, 1996 (61 FR 41442-49), and November 2, 1999 (64 FR 
59232-43).  In order to be eligible for presumptive service 
connection, the veteran must have subsequently developed a 
statutorily-enumerated presumptive disease, which he did not.  
38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); see McCartt v. West, 12 Vet. App. 
164, 168-69 (2000).

Thus, having noted that systemic lupus erythematosus is not a 
disease for which service connection can be presumed under 38 
C.F.R. § 3.309(e), the Board must now address whether the 
veteran's systemic lupus erythematosus is directly related to 
active service, to include any claimed herbicide exposure as 
set forth in Combee v. Brown, 34 F.3d at 1042 and based on 
proof of direct causation.  It is relevant to note that 
service connection for a chronic condition such as systemic 
lupus erythematosus is warranted if the condition is manifest 
during service or to a compensable degree within one year of 
separation from service.  See 38 C.F.R. § 3.309(a).  In 
addition to the rules regarding presumptive service 
connection, if a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

As noted, the record is negative for complaints, findings or 
treatment of systemic lupus erythematosus for almost twenty 
years following service.  The Board thus reiterates that does 
not find a chronic disease, specifically systemic lupus 
erythematosus, present since service or within a year 
following separation from service.  Moreover, there is no 
continuity of symptomatology which could provide a basis for 
service connection under 38 C.F.R. §§ 3.303(b), 3.309(a).  

Moreover, all the evidence, including that pertinent to 
service, overwhelmingly compels the conclusion that the 
disease did not have its onset in service and is not related 
to Agent Orange exposure during service.  The preponderance 
of the evidence is against the claim on the basis of direct 
causation.  The Board observes that in the second and third 
Federal Register notices, NAS stated that no information had 
appeared to alter its previous conclusions that no 
relationship existed between diseases not listed as 
presumptive and a toxic exposure (such as to herbicides).  As 
systemic lupus erythematosus is not listed, it therefor falls 
within the category of disorders for which no connection was 
identified.  As noted above, the Secretary has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996), 64 FR 59232-43 at 59238-9 (Nov. 2, 
1999).  As such, the Board finds that the credible evidence 
against an association between systemic lupus erythematosus 
and herbicide exposure outweighs the veteran's assertions in 
favor of such an association.  The veteran has provided no 
competent medical evidence to support his claim and the Board 
considers the NAS findings persuasive evidence against the 
relationship advanced by the veteran.  

The veteran, despite being given the opportunity, has not 
presented evidence of any relationship between his current 
lupus and service, including Agent Orange exposure, and thus 
he has not offered any competent evidence to support his 
claim on the question of direct causation.  See Combee.  The 
record includes the numerous outpatient treatment records, 
which do not indicate a relationship between the condition 
and service, and the veteran has stated that all records have 
been obtained.  The only positive evidence are his 
contentions regarding the current presence of lupus and that 
it is related to Agent Orange exposure.  However, the veteran 
is not show to have any medical expertise.  Consequently, in 
view of the absence of any competent, credible evidence of a 
relationship, the weight of the evidence is against the 
veteran's claim for service connection.  Hence, since the 
preponderance of the evidence is against the claim, the 
evidence is not evenly balanced, and the benefit of the doubt 
doctrine is not for application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for systemic lupus erythematosus is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

